Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive.  Ching US 2016/0204260 discloses, teaches and fairly suggests the claimed invention. Ching forms a FinFET that reduces the short channel effect and reduces leakage. Ching Fig. 11 A discloses an integrated circuit structure, comprising: a fin comprising a lower fin portion 102 and an upper fin portion 108/110, the lower fin portion comprising a dopant diffusion blocking layer 106 on a first semiconductor layer doped to a first conductivity type 102, and the upper fin portion comprising a portion of a second semiconductor layer 108, the second semiconductor layer on the dopant diffusion blocking layer 108; an isolation structure 118 along sidewalls of the lower fin portion, the isolation structure having an uppermost surface above an uppermost surface of the dopant diffusion blocking layer, and the isolation structure 118 having a bottommost surface below a bottommost surface of the first semiconductor layer; a gate stack 136 over a top of and along sidewalls of the upper fin portion, the gate stack having a first side opposite a second side; a first source or drain structure 128 at the first side of the gate stack; and a second source or drain structure 128 at the second side of the gate stack, the first and second source or drain structures doped to a second conductivity type opposite the first conductivity type.
/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898